04/15/2022




            IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                    Case Number: DA 21-0570




                                   No. DA 21-0570


FRANKLIN S. & JANET L. TIEGS
(PTE) BAKER PRODUCE, INC.,

                 Petitioner and Appellees,                 GRANT OF EXTENSION

       v.

STATE OF MONTANA, DEPARTMENT
OF REVENUE,

               Respondent and Appellant.



      Pursuant to authority granted under Mont. R .App. P. 26(1), Appellees are

given an extension of time until May 23rd, 2022, to prepare, file, and serve

Appellees’ answer brief.




                                                                        Electronically signed by:
                                                                           Bowen Greenwood
                                                                       Clerk of the Supreme Court
                                                                              April 15 2022